Citation Nr: 1112450	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1946 to April 1947, and from August 1948 to January 1969.  He died in October 2004.  The appellant (or claimant) is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 decision and notice of decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the appellant's claims for service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2010).

In June 2009, the Board issued a decision, denying the appellant's claim for entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  The record does not indicate that the appellant filed an appeal of the Board's denial with the United States Court of Appeals for Veterans Claims (Court) within a timely manner.  Therefore, the Board's decision regarding this issue is final.  In June 2009, the Board also remanded the issue of service connection for the cause of the Veteran's death to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the issuance of an additional notice letter to the Veteran, the procurement of missing treatment records, and the provision of a VA medical opinion.  As the AMC complied with the June 2009 Remand directives, we will proceed to render a decision on service connection for the cause of the Veteran's death.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The appellant presented testimony at a video conference hearing before the undersigned Acting Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the claims folder.

In January 2011, after the issuance of the most recent Supplemental Statement of the Case (SSOC) in December 2010, the appellant submitted additional evidence consisting of statements from herself and her daughter, and printed copies of internet articles.  Subsequently, in January 2011, the appellant's representative waived RO review of the aforementioned evidence.  


FINDINGS OF FACT

1. The Veteran served on active duty from October 1946 to April 1947, and from August 1948 to January 1969.  

2.  At the time of the Veteran's death, the Veteran was service connected for bilateral hearing loss and osteoarthritis of the left knee.

3.  The Veteran died in October 2004, due to hypertensive arteriosclerotic cardiovascular disease.  

4.   The Veteran did not have any disability of service origin that contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the appellant about the information and evidence necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the appellant that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

An October 2009 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the AMC informed the appellant about the information and evidence not of record that was necessary to substantiate her claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide, and the information concerning the evaluations or the effective dates that could be assigned should service connection be granted required by Dingess.  The letter also provided the information required by Hupp in that it included an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected condition, including the disabilities for which the Veteran was service connected at the time of his death.

Although the October 2009 notice was not issued prior to the January 2005 decision from which this appeal arises, the RO subsequently re-adjudicated the appellant's claim, as demonstrated by the December 2010 Supplemental Statement of the Case (SSOC).  As the SSOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

The Board also finds that all necessary assistance has been provided to the appellant.  VA has acquired the Veteran's service and post-service treatment records identified by the appellant to assist the appellant with this claim.  In November 2010, the AMC procured a VA medical opinion regarding the cause of the Veteran's death.  As the opinion was written after an extensive review of the claims file, and contained specific findings based on the clinical evidence regarding the cause of the Veteran's death, the opinion is adequate for adjudication purposes and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Also, the evidence does not show that any notification deficiencies, with respect to either timing or content, have resulted in prejudice.  The record raises no plausible showing of how the notice provided affected the essential fairness of the adjudication.  

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the service connection claim for the cause of the Veteran's death.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection: Criteria

38 C.F.R. § 3.312 sets forth the provisions governing benefits relating to a Veteran's cause of death.  38 C.F.R. § 3.312.  Specifically, it states that "[t]he death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); accord Timberlake v. Gober, 14 Vet. App. 122, 127 (2000).  A service-connected disability "will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  In contrast, a contributory cause of death is a service-connected disability that is shown to have "contributed substantially or materially [to death]; that is combined to cause death; that is aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  Thus, "[i]t is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection," and a contributory cause of death is not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  Determining the Veteran's cause of death requires the "exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports."  38 C.F.R. § 3.312(a).

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be established for disease diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, to include arteriosclerosis, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 5107 sets forth the standard of proof applied in decisions on claims for veterans' benefits.  An appellant will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

Analysis of Service Connection for Cause of Death

Having considered the entire record of evidence, the Board finds that the preponderance of evidence weighs against service connection for the cause of the Veteran's death.  The Veteran's death certificate indicates that he died in October 2004.  The medical examiner listed the primary cause of death as myocardial infarction due to hypertensive arteriosclerotic cardiovascular disease. On the date of his death, the Veteran was service connected for bilateral hearing loss and osteoarthritis of the left knee.

The Board finds that the Veteran did not have any disability of service origin that contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.  As noted above, the cause of the Veteran's death was listed on the death certificate as hypertensive arteriosclerotic cardiovascular disease.  Reviewing the service treatment records, the Veteran's service entrance examinations and treatment records are negative for any diagnosis or treatment for a cardiac disorder prior to January 1961.  In a January 1961 service treatment record, the Veteran reportedly told medical personnel that he had a sudden onset of left precardial pain while sitting.  He described it as a "heart attack."  In a subsequent January 1961 service treatment record, a service examiner diagnosed tachycardia, paroxysmal, cause undetermined.  In a February 1962 service treatment record, a service examiner diagnosed a cardiac disorder, functional, not elsewhere classified, auricular.  In a March 1968 service treatment record, the service examiner noted the Veteran's electrocardiogram and double Master's test were both normal.  The examiner's impression was "no cardiac disease."  In an April 1968 VA treatment record, a VA cardiologist noted that the Veteran's double Master's test was normal, that there were minor "J" junctional changes, and normal control.  In a May 1968 service discharge examination, a service examiner noted the Veteran's heart as being abnormal.  In a comments section, he wrote that the Veteran had "questionable cardiac disease."  In an October 1968 service treatment record, written at the time of the Veteran's retirement, an examiner found the Veteran's heart to be within normal limits.  

Reviewing the treatment records written soon after the Veteran's discharge from service, in a February 1969 VA examination report, a VA examiner noted that an electrocardiogram was within normal limits.  The VA examiner's assessment was "[h]eart disease not found." 

The record contains no treatment records indicating hypertension until approximately 1989 and no record of a post-service heart disorder until approximately 1991.  In a December 1999 VA treatment record, VA examiners noted that the Veteran had exhibited hypertension for the past ten years and that the Veteran had experienced a possible cerebrovascular accident some eight years prior to examination.  At the time of examination, the Veteran reported mild discomfort in the chest over his heart.  After examination, the VA examiners diagnosed arteriosclerotic heart disease suspected with the history of chest pain, unsustained ventrical tachycardia and syncope.  The VA examiners subsequently performed a right and left heart catheterization.  

Subsequent treatment records, written during the Veteran's lifetime, indicate periodic treatment for heart disease.  The records contain no notation indicating that the Veteran's heart disease was related to service or to a service-connected disorder, such as bilateral hearing loss or osteoarthritis of the left knee.

After the Veteran's passing, in October 2010, at the Board's request, a VA clinician wrote an opinion regarding whether the Veteran's fatal hypertensive cardiovascular disease had its onset during service.  The VA clinician noted reviewing the claims file, to include the service treatment records and the post-service VA and private treatment records.  Having reviewed this evidence, the VA clinician stated that the Veteran's fatal hypertensive cardiovascular disease less likely than not had its onset during service.  In explaining this opinion, the VA clinician noted that the record contain no documentation indicating either hypertension or cardiovascular disease during service.  The VA clinician also noted the April 1968 service treatment record showing no cardiac disease.  Finally, the VA clinician noted that, at the time of the December 1999 cardiac catheterization, the VA examiners noted only nonobstructive coronary artery disease.  As the October 2010 VA clinician wrote the opinion after a review of the claims file, and referred to clinical evidence in explaining the opinion, the Board finds it to have great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis and the physician's access to the veteran's medical records).

Therefore, having reviewed the evidence of record, especially the probative October 2010 VA opinion, the Board finds that the Veteran's fatal cardiovascular disorder is not related to a cardiovascular disorder incurred during service.  

The Board notes, however, that the appellant claims that an in-service disorder, specifically tuberculosis, materially contributed to the Veteran's death.  Having reviewed all the evidence of record, the Board finds that tuberculosis did not aggravate or materially contribute to the Veteran's fatal cardiovascular disorder.

Reviewing the service treatment records, the Veteran's service entrance examinations and treatment records are negative for any diagnosis or treatment for a pulmonary disorder.  In an October 1965 service treatment record, a service examiner noted that a chest X-ray was negative, but that there was a calcified primary complex right side.  The service examiner stated that there was nothing to indicate a mediastianal mass.  In an April 1967 bronchoscopy, an examiner noted no abnormal findings.  

In a June 5, 1967 service treatment record, the service examiner stated that the Veteran had three sputum cultures taken in April 1967 and that, in May 1967, testing indicated that one of the three samples was positive for tuberculosis.  The Veteran had been diagnosed with active tuberculosis and was being evaluated.  In a subsequent June 7, 1967 service treatment record, a service examiner noted the earlier positive tuberculosis smear test.  After further testing, to include smear tests and X-rays, the service examiner stated that no active disease appeared to be present.  The service examiner believed that a spurious positive culture had been obtained as no repeat cultures had shown any evidence of growth.  

In an October 1967 service X-ray report, the examiner noted calcification in the right hilum and right upper lobe, most likely on the basis of old granulomatous disease.  The examiner stated that there was no evidence of activity at that time.

In a March 1968 service treatment record, a service examiner noted that there was no evidence of pulmonary disease.  A contemporaneous X-ray report showed calcification in the periphery of the right upper lobe, but no evidence of active pulmonary infiltration.  

In the May 1968 service discharge medical examination report, the service examiner noted that the Veteran's lungs were abnormal, stating that there was possible pulmonary tuberculosis.  

In an August 1968 service consultation report, a service examiner, specializing in chest disorders, reported that he agreed wholeheartedly with the March 1968 service examiner's findings, indicating no evidence of pulmonary disease.  He noted that a physical examination showed normal lungs and that X-rays indicated no evidence of infectious process.  

Post-service treatment records do not contain any notations indicating treatment or diagnosis for tuberculosis, either active or inactive, after service.  Post-service treatment records indicate treatment in the 1990s and 2000s for chronic obstructive pulmonary disorder (COPD).

In the October 2010 VA medical examination report, the VA clinician was asked to opine as to whether tuberculosis, diagnosed during service in June 1967, might have contributed materially or substantially to the Veteran's death.  The VA clinician noted reviewing the records in the claims file, to include the pulmonary tests performed both during and after service.  The VA clinician stated that the service treatment records showed that the Veteran did not have active pulmonary tuberculosis during service.  The VA clinician also noted that the post-service treatment records showed that the Veteran was not diagnosed with active pulmonary tuberculosis after service.  The VA clinician further opined that the Veteran's COPD more likely than not may have contributed materially or substantially to the Veteran's death or had a material influence on accelerating the Veteran's death.  The VA clinician noted that COPD was not secondary to inactive tuberculosis.  As noted above, as the October 2010 VA clinician wrote the opinion after a review of the claims file, and referred to clinical evidence in explaining the opinion, the Board finds it to have great probative value in this matter.  See Prejean, 13 Vet. App. at 448.

In response to the October 2010 VA medical examination report, in January 2011, the appellant and her daughter submitted statements, essentially arguing that the Veteran's COPD was caused by a service-related tuberculosis disorder.  In these statements, they wrote that the Veteran had a history of breathing problems and allergies.  They noted that, during service, the Veteran had a tuberculosis disorder, for which he was quarantined and given multiple drug treatments.  They stated that the Veteran's tuberculosis caused lesions of the lungs which, in turn, caused calcified nodules in the lungs.  They stated that the Veteran underwent an operation to remove these nodules many years after the tuberculosis diagnosis.  They further stated that, having researched the disorder on the internet, they had learned that tuberculosis could cause permanent lung damage.  They noted that the Veteran had many symptoms that were related to tuberculosis, such as fibrosis or scarring of the lungs, abnormal dilation of the bronchus, coughing and shortness of breath.  They further noted that tuberculosis damaged the structural integrity of the lung and was considered a significant risk factor for development of COPD.  They also asserted that the medication given to the Veteran during service to treat tuberculosis might have damaged the Veteran's lungs.  In support of their statements, the appellant and her daughter attached articles they found on the internet.

The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's death involves a complex medical etiological question because it deals with the complex organs of the heart and lungs and the largely unobservable processes of cardiac and pulmonary diseases.  The appellant and her daughter are competent to relate symptoms of pulmonary disorders that they observed the Veteran experience at any time, including symptoms such as coughing and shortness of breath.  However, they are not competent to opine as to the etiology of pulmonary disorders or their relationship to other disorders.  As admitted in the January 2011 statement, neither the appellant nor her daughter have a medical background.  Because a certain medical background is necessary to make a competent and informed opinion as to the etiology of a pulmonary disorder, the Board finds that their statements regarding the relationship between the Veteran's tuberculosis and COPD lack probative value.  Likewise, the appellant and her daughter are not competent to render an opinion as to the cause or etiology of any cardiovascular disease because doing so requires medical knowledge or training about the onset and progression of the unseen aspects of the cardiovascular disease process, in addition to any observable symptoms of such disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Regarding the internet records submitted by the appellant, the Court has held that, although a medical article or treatise can provide support, such must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, two of the submitted articles are very general in nature.  The first is simply an article describing tuberculosis and its effects and, therefore, is not of value.  The second is a discussion on lung tumors and nodules.  As this article is unrelated to either the Veteran's fatal cardiovascular disorder or COPD, it is not of value.  

The final article submitted by the appellant is a letter written to the editor of the American Journal of Respiratory and Critical Care Medicine.  In this letter written by four doctors, the authors note that treated pulmonary tuberculosis was a significant cause of obstructive airway disease.  They also stated that chronic bronchitis often occurred as a complication of pulmonary tuberculosis.  They also indicated that their studies had shown an increase in the prevalence of COPD in individuals with minimal previous tuberculosis lesions or a past history of tuberculosis treatment from 3.7 percent to 5.0 percent.  They recommended further studies be undertaken to assess the impact of pulmonary tuberculosis on the prevalence of COPD.

Having reviewed this record, the Board finds it to be of minimal probative value, especially when compared with the October 2010 VA clinician's opinion.  In the October 2010 VA medical opinion, the VA clinician, having reviewed the pertinent evidence specific to the Veteran, stated that the Veteran did not have active tuberculosis either before or after service.  As noted above, the Veteran was diagnosed in January 1965 as having active pulmonary tuberculosis.  However, subsequent testing performed many times over the remainder of the Veteran's service showed no signs of a pulmonary disorder, to include active pulmonary tuberculosis.  The October 2010 VA clinician further opined that the Veteran did not have active tuberculosis after service.  The Board again notes that the post-service treatment records contain no diagnosis or treatment for tuberculosis after service.  Both service and post-service treatment records contain no indication that the Veteran's inactive tuberculosis ever became symptomatic or caused any damage to the Veteran's lungs.  Having reviewed the records, the October 2010 VA clinician then stated that the Veteran's COPD may have more likely than not affected the Veteran's fatal cardiovascular disease.  However, COPD was not related to inactive tuberculosis.  The Board again notes the article submitted by the Veteran regarding the link between COPD and tuberculosis suggests a rise in COPD prevalence in people who had undergone some tuberculosis treatment from 3.7 percent to 5.0 percent.  The Board notes that the increase in prevalence of the disorder noted by the authors was only 1.3 percent, a statistically small number.  In fact, even taking the authors' statements at face value, their evidence indicates that only 1 in 20 of their test subjects with tuberculosis also had COPD.  Moreover, the authors of this article also indicate that more research was needed, suggesting a lack of certainty in their findings.  In addition, as the October 2010 VA examiner reviewed all the evidence specific to the Veteran, to include pulmonary tests and treatment performed during service prior to writing the opinion, and referred to clinical evidence specific to the Veteran in writing their opinion, the Board finds that the October 2010 evidence is of much greater probative value than the more general internet article submitted by the appellant.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may accept a medical opinion and reject others).  

The Board is sympathetic to the appellant and her daughter for their loss.  However, as explained above, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


